NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 7, 2020*
                               Decided January 9, 2020

                                        Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 18-3460

SIMEON WASHA AMEN RA,                          Appeal from the United States District
a/k/a SIMEON LEWIS,                            Court for the Northern District
       Plaintiff-Appellant,                    of Illinois, Eastern Division.

      v.                                       No. 14-cv-8295

UNITED STATES OF AMERICA,                      John Z. Lee,
     Defendant-Appellee.                       Judge.

                                      ORDER

       Simeon Washa Amen Ra, who describes himself as “an indigenous inhabitant
traveler” and “One of We the People,” believes that the Internal Revenue Service has
unlawfully garnished his wages and imposed liens on his property to collect unpaid
penalties assessed after he filed numerous frivolous income-tax returns. He sued the
IRS under assorted federal statutes. The district court concluded that Amen Ra’s claims
were barred by sovereign immunity and dismissed the case for lack of subject-matter

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3460                                                                           Page 2

jurisdiction. We agree with the district court that the doctrine of sovereign immunity
bars Amen Ra’s claims and affirm.
       This is not the first time Amen Ra has sought to stop the IRS from collecting
unpaid taxes and penalties. Several years ago, he brought a similar action against his
employer regarding the same assessment. We upheld the dismissal of that action on
grounds that the Anti-Injunction Act, 26 U.S.C. § 7421(a), precluded the district court
from exercising subject-matter jurisdiction over claims intended to thwart the collection
of income tax. See Lewis v. BNSF Ry. Co., 671 F. App’x 386, 387 (7th Cir. 2016).
Characterizing the appeal as frivolous, we warned Amen Ra that further litigation of
this kind may subject him to sanctions. Id. at 387.
       Amen Ra nevertheless returned to federal court, maintaining that the IRS
violated several tax-code provisions when it levied his wages and filed a lien against his
assets—all without holding a hearing. Amen Ra sought relief under an array of federal
tax statutes—including 26 U.S.C. §§ 6330, 7214, 7422, 7426, 7433—and constitutional
provisions.
        The district court granted the government’s motion to dismiss for lack of
subject-matter jurisdiction based on the doctrine of sovereign immunity. As the court
explained, exhaustion of administrative remedies is a condition of the federal
government’s waiver of sovereign immunity for suits regarding unauthorized tax
collection, see 26 U.S.C. §§ 7422(a), 7433(d)(1), and it was apparent from the face of
Amen Ra’s complaint that he did not file the forms necessary for exhaustion.
        On appeal, Amen Ra first challenges the district court’s conclusion that sovereign
immunity precludes his suit because “sovereignty resides not in the government, but in
the [p]eople.” But the district court correctly concluded that sovereign immunity
precluded Amen Ra’s claims. The exclusive remedy for challenging wrongful tax
collection is through § 7433, so Amen Ra’s constitutional arguments are barred.
See Hudson Valley Black Press v. I.R.S., 409 F.3d 106, 111–14 (2d Cir. 2005) (citing Cameron
v. I.R.S., 773 F.2d 126, 129 (7th Cir. 1985)). And though the government waives
immunity under § 7422 and § 7433 to allow taxpayers to recoup wrongfully collected
taxes and recover damages if IRS employees violate the tax code, Amen Ra needed to
exhaust his administrative remedies for that waiver to attach. See §§ 7422(a), 7433(d)(1);
Goldberg v. United States, 881 F.3d 529, 532–33 (7th Cir. 2018), cert. denied, 138 S. Ct. 1564
(2018). Because Amen Ra did not exhaust his remedies, the district court correctly
dismissed the complaint. See Goldberg, 881 F.3d at 532–33; Gray v. United States, 723 F.3d
795, 798 (7th Cir. 2013).
No. 18-3460                                                                           Page 3

       Amen Ra also generally challenges the district court’s conclusion that it lacked
jurisdiction to consider his remaining claims. Regarding his claim that the IRS violated
26 U.S.C. § 6330 by failing properly to notify him of the levy, the district court correctly
determined that this claim is justiciable only by the Tax Court. See 26 U.S.C.
§ 6330(d); Voelker v. Nolen, 365 F.3d 580, 581 (7th Cir. 2004). As for his claims regarding
two other tax-collection statutes, 26 U.S.C. § 7214 and § 7426, the court also correctly
concluded that Amen Ra lacked standing to sue. The former is a criminal statute that
does not include a private right of action, see Andrews v. Heaton, 483 F.3d 1070, 1076
(10th Cir. 2007), and the latter authorizes only “persons other than taxpayers” to sue to
challenge a wrongful levy, 26 U.S.C. § 7426; see also Frierdich v. United States, 985 F.2d
379, 380, 382–83 (7th Cir. 1993).
       The judgment is AFFIRMED.
        IT IS FURTHER ORDERED that appellant Amen Ra is sanctioned $4,000 for
filing a frivolous tax appeal. See Szopa v. United States, 460 F.3d 884, 887 (7th Cir. 2006).
Within 14 days of the date of this order, Amen Ra must tender a check payable to the
clerk of this court for the full amount of the sanction. If Amen Ra fails to pay the
sanction by the due date, we will enter an order directing the clerks of all federal courts
in this circuit to return unfiled any papers submitted by him or on his behalf unless and
until he pays the sanction in full. Support Sys. Int'l, Inc. v. Mack, 45 F.3d 185, 186–87
(7th Cir. 1995). If such an order restricting Amen Ra’s filings is imposed, Amen Ra may
move to modify it after two years. Id.